 446DECISIONSOF NATIONALLABOR RELATIONS BOARDMichael Muldoon Elder,d/b/a Vorpal GalleriesandLesleyM. Flesch,Lilah Thayer Toland,Susan M.Elsass,Shiwa Kartso Harris,John W.Jaccard,MichaelTerry Jones,Michael Mulcahy, MariettMuller,Kathryn Burke, Lynn Kearcher,and Tho-mas L.Wing Wo,Jr.Cases 20-CA-11047-1through -11December 20, 1976DECISION AND ORDEROn June 17, 1976, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent and GeneralCounsel filed exceptions and supporting briefs.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.The Administrative Law Judge's recommendedOrder conditions the discharged strikers' right toreinstatement, upon application therefor,2 on theirjobs not having been filled by permanent replace-mentsprior to their applications for reinstatement. Asthe discharge of the strikers is found herein to haveconstituted a violation of Section 8(a)(1) of the Act,their reinstatement rights cannot be affected by thehiring of replacements subsequent to their discharge.N.L.R.B. v. International Van Lines,409 U.S. 48(1972).We shall modify the recommended Orderaccordingly.We shall also require the Respondent tonotify the discharged strikers immediately that eachwill be reinstated upon his making proper applicationtherefor.Valley Oil Co., Inc.,210 NLRB 370 (1974).ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard adoptsas itsOrder therecommend-1Contrary to the Administrative Law Judge's finding that no effort wasmade to offer reinstatement to any of the 11 employees who were laid offexcept 1, there is evidence in the record indicating that some kind of offer ofreinstatement was made to 2 others of the 11. We find it unnecessary toresolve this factual issue.2 SeeMid-West Paper Products Co.,223 NLRB 1367 (1976), and casescited thereinOur dissenting colleagues find unjustified solace in the factthat,inMid-West Paper Productsand other cases they cite,backpay has beenawarded to discharged strikers from the date it is affirmatively shown thatthe strike ended and the discharged strikers either sought to return to work orshowed that it would have been futile for them to have done so. In theabsence of evidence of futility,themajority view has long been that theburden is on the strikersto apply forreinstatement,thus accounting for ourcolleagues'individual dissentsinMid-West Paper Productsand in such casesasValley OilCo, Inc., 210 NLRB 370 (1974), andAstro Electronics,Inc,188NLRB572 (1971).As was stated in the majority opinion inAstro Electronics,supraat 573,in which Member Fanning participated and Member Jenkinsdissented.Employees who are discharged while on strike .. must indicateabandonment of the strike and a willingness to return to work, in orderto establish their right to their jobs and resumption of wages unless there227 NLRB No. 65edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Michael Muldoon Elder, d/b/a Vorpal Galler-ies, San Francisco, California, his agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as herein modified:1.Substitute the following for paragraph 2(a):"(a) Immediately notify Lesley M. Flesch, LilahThayer Toland, Susan M.Elsass,Shiwa KartsoHarris,JohnW. Jaccard,Michael Terry Jones,MichaelMulcahy, Mariett Muller, Kathryn Burke,Lynn Kearcher, and Thomas J. Wing Wo, Jr., that hehas no objection to their reinstatement, and thereaf-ter,upon their unconditional application therefor,offer them reinstatement to their former jobs or, ifsuch jobs are not available, to substantially equiva-lent jobs, and make them whole for any loss of paythey may have suffered by reason of their dischargesin the manner set forth in the section entitled `TheRemedy.' "2.Substitute the attached notice for that of theAdministrative Law Judge.MEMBERSFANNING and JENKINS, dissenting in part:We dissent from the majority's conclusion that inthe circumstances of this case the unlawfully dis-charged employees are not entitled to backpay untilthey requestreinstatement. It is the obligation of theparty who terminated the relationship to indicate thetermination has ended.The essential shortcoming of our colleagues' deci-sion isthat they treat the discharged employees hereaseconomic strikers rather than as unlawfullydischarged employees. Where a strike is not involvedand an employee is unlawfully discharged, theemployer is required to make a valid offer ofreinstatement in order to toll backpay. An employerhas no lesser obligation when, as here, the employeesare unlawfully discharged during a lawful strike.3 Theexistence of the strike is no reason to shift the burdenis a showingthat suchapplicationswould be rejected, i.e., that it wouldhave been futile.3Our colleagues'reliance onMid-West Paper Products Co.,223 NLRB1367, only confirms the point.The respondent inMid-West wasrequired topay backpay from the end of the strike and to offer reinstatement to anunlawfully discharged striker who had not offered to return to the job fromwhich he had been unlawfully discharged while on strike.There was nopretense that he would have supposed his job was available or that theemployer, who bad already told him his services were no longer wanted orrequired by the act of discharge, only awaited some indication from thedischarged striker before welcoming bun back. At least three of the casescited therein, which the majority specifically relies on, hold that it is for therespondent to offer to return a wrongfully discharged striker to his job, notfor that employee to seek out the employer who has thus wronged bun.UniversalServices,Inc.,and Associates,184 NLRB 381 (1970),SeaViewIndustries,Inc.,127 NLRB 1402(1960); andBuzza-Cardozo,97 NLRB 1342(1952).The majority'sprotest and contrary characterization of those VORPAL GALLERIESto the employees to establish that they are availablefor employment.4 In either case, the employer hasunlawfully discharged employees and by such dis-charges has made it appear to them that they will notbe taken back. Hence the burden of undoing thewrong must rest on the wrongdoer in either case. Tohold otherwise permits an employer to undermineand inhibit a basic Section 7 -right, the right to strike.K, in fact, the victims of the unfair labor practices arenot available because they are striking or for otherreasons, that is a matter to be decided at thecompliance stage of these proceedings.decisions,no matter how vehement,cannot alter what was said, held,or donethere,one whit.4Respondent's own unlawful discharges make it impossible to ascertainwhether the unlawfully discharged strikers would have continued to strike, orif so for how long, in theabsence of the unlawful action. Thus, any resultinguncertainty must be resolved against the Respondent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that I violated the National Labor RelationsAct and has ordered me to post this notice. I intend tocarry out the Order of the Board, the judgment of anycourt, and to abide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain collectively through represen-tatives of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these things.IWILL NOT interfere with, restrain, or coerceemployees in the exercise of their rights guaran-teed to them by Section 7 of the National LaborRelations Act, in violation of Section 8(a)(1) of theAct, by discharging my employees for engaging inconcerted activities for the purpose of theirmutual aid or protection.IWILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of therights guaranteed to them by'Section 7 of the Act.IWILL immediately notify Lesley M. Flesch,LilahThayer Toland, Susan M. Elsass, ShiwaKartso Harris, John W. Jaccard, Michael TerryJones, Michael Mulcahy, Mariett Muller, KathrynBurke, Lynn Kearcher, and Thomas J. Wing Wo,447Jr., that I have no objection to their reinstatement,and thereafter, upon their unconditional applica-tion for such, offer them reinstatement to theirformer or substantially equivalent positions, with-out prejudice to their seniority or other rights andprivileges-IWILL make whole those strikers who areentitled to reinstatement for any loss of pay theymay -suffer by, reason of my refusal, if any, toreinstate them in the manner set forth above.MICHEAL MULDOONELDER,D/B/A VORPALGALLERIESDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter washeard at San Francisco, California, on May 11,1976.1Charges were filed as follows: Lesley M. Flesch,Case 20-CA-11047-1, 1/27/76; Lilah Thayer Tolan, Case20-CA-11047 2, 1/27/76; Susan M. Elsass, Case 20-CA-11047-3, 1/28/76; Shiwa, Kartso Harris, Case 20-CA-11047-4, 1/28/76; John W. Jaccard, Case 20-CA-11047-5,1/28/76;Michael Terry Jones, Case 20-CA-11047-6,1/28/76;MichaelMulcahy,Case20-CA-11047-7,1/28/76;MariettMuller, Case 20-CA-11047-8, 1/28/76;KathrynBurke,Case 20-CA-11047-9, 1/28/76; LynnKearcher,Case 20-CA-11047-10, 1/28/76; Thomas J.Wing Wo, Jr., Case 20-CA:-11047-11, 1/30/76. On March5 the Regional Director for Region 20 of the NationalLabor Relations Board issued an order consolidating theaforesaidcases,and issued a consolidated complaint(complaint). The complaintallegesthatMichael MuldoonElder (Elder), d/b/a/ Vorpal Galleries, hereinafter referredto as Respondent, violated Section 8(a)(1) of the NationalLabor Relations Act, hereinafter referred to as the Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses,and to argue orally. Briefs, which have beencarefully considered, were filed by General Counsel-andRespondent.Upon the entire record, and from my observation of thewitnessesand their demeanor, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been,a sole proprietorship, with an office and place of business inSan Francisco, California, where he is engaged in thebusiness of retail sales of prints and other art objects.During the past calendar year, in the course and conduct ofits businessoperations, Respondent received gross revenuesin excessof $500,000, and purchased and received directlyfrom points outside the State of California goods valued inexcess of $50,000.IAll dates hereinafterare within1976 unless stated to be otherwise 448DECISIONSOF NATIONALLABOR RELATIONS BOARDIfind that Respondent is, and at all times material hereinhas been, an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE ISSUENo labor organization is involved in this case. Respon-dent laid off or discharged the I I individuals named above,and the principalissue iswhether they were laid off ordischarged because of concerted activity protected by theAct, or because of Respondent's financial difficulties.111.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundElder is, and has been since he opened the first gallery in1962, the owner of Vorpal Galleries. The first gallery wasestablished in San Francisco (herein called the gallery), andothers thereafterwere established in Chicago, Laguna(California), and New York City. The galleries at NewYork and Laguna were established in January and July1975, respectivelyAccording to Elder's testimony (summarized on thissubject in this paragraph), the San Francisco galleryinvolved "absolute and utter privation" for the first yearand a half. The salesmen and saleswomen then worked onsales commissions only; they received no salary. Beginningthe third year of the gallery's existence, business began toimprove. From then until the present there have been "acouple of fat years," but the financial situation of thegallery generally has been one of uncertainty. Almost fromthe beginning employees often have been paid late, from Iday to several days. The gallery is not financed; Elder payshis employees "from the money that the business itselfgenerated."Businessbegan to drop about the middle of 1974, and1975 was a poor business year. As frequently happened inthe past, employees were paid late on many occasions in1974 and about 13 times in 1975, from a few days to asmuch as 2 weeks. The employees became increasinglyconcerned by the late payments, and they held a meeting atthe gallery in May 1975 to discuss the situation. Elder waspresent at request of the employees, and most of theemployees named in the complaint attended. The problemof late payment of salaries was discussed, as was the desireof the employees for a health insurance plan. Elder said hewould try to "regularize" the payroll if the employees wouldgive him 60 days in which to solve the problem, and he saidhe saw no objection to providing a health insurance planfor the employees. Such a plan was initiated in July, withemployees and Vorpal Galleries equally sharing the premi-um costs. The plan lapsed in January 1976 due toRespondent's not paying the premiums. The pay situationimproved after the May meeting, and salary checks werereceived regularly in September and October. However, theDecember 15 salary checks were only partially paid on2Resp Exh 13Resp Exh. 2December 18 and were not fully paid until December 24.Salary due January 1 was not paid until January 16, 1976.The employees met on January 8 to discuss late paymentof their salaries and to discuss a rumor they heard about thehealth insurance policy having lapsed. Elder had been inNew York City since about the middle of 1975 and did notattend the employees' January meeting. Donn Downing(Downing), general manager of the gallery, and BarbaraGronbeck (Gronbeck), manager of the gallery, attended themeeting. Downing said there was no money for salaries, butthat the situation would improve within 2 or 3 months.Downing said thought was being given to incorporation. Healso showed the employees a letter from the insurancecarrier (G.C. Ex. 2) confirming the rumor that the insurancepolicy had lapsed and acknowledged that the lapse was hisfault.Gronbeck asked Downing about the effects if therewere to be a work stoppage, and Downing left the meetingafter remarking that he was part of management. Gronbecklaterwas asked to leave the meeting, which she did. Theemployees then elected spokesmen to act in that capacityon a rotating basis; Lilah Toland (Toland) was chosen asthe first representative, a statement2 was agreed upon, andthe following day Toland read it over the telephone toElder, who still was in New York City. Elder said he wouldreturn the call, and the return call was made to MichaelMulcahy (Mulcahy) on January 10. Elder told Mulcahythat he only knew about the problem 2 days earlier; that thecrisiswas Downing's fault; that the employees would bepaid as soon as sales were made; that an attempt would bemade to have the health insurance policy reinstated; andthat the situation apparently had reached the point at whichthe crucial question was who would quit rather than acceptlate salary checks. Elder said he would guarantee nothing.Lynn Kearcher (Kearcher) called Elder the following dayto give him the group's response,3 and Mariett Muller(Muller) called Elder the day after Kearcher called.4 Theemployeesmet on January 14, at which time Elder'sresponse 5 to Muller's call was given to the employees,together with partial payment of salaries due January 1.The employees decided to picket, and picketing com-menced January 15 .6 Nearly all employees participated,informational signs were carried, leaflets were distributedto passersby, and passersby were engaged in conversationabout the problem. The picketing was peaceful andnonobstructive and continued until January 25. However,picketing was discontinued for I day on January 16, and Iday on January 19, at Downing's request.On January 23 the employees involved herein were laidoff for an indefinite period of time and were given checkspostdated to January 26 for the remainder due to them asaccrued salary and amounts due by reason of insurancepremiums deducted from salary but not used for premiumpayments. No employee involved herein has been offered ajob or rehired by Respondent (except one employee,discussed below).4Resp Exh 3.5G. C. Exh 36The employees had stoppedworkand had gone on strikeJanuary 10 VORPAL GALLERIESB.Defense of Economic NecessityRespondent interposes several defensive matters, butprincipally relies on the contention that the employees werelaid off because of the poor economic condition of thegallery, rather than because they struck and picketed.In support of this argument Elder testified: "except for acouple of fat years," the employees frequently have beenpaid late since the gallery was opened in 1962. Elder saidhis accountant, other dealers, friends, and a client-friendwho is a business consultant have advised Elder "consis-tently"since"years before the strike" that he had too manyemployees and should lay some of them off. Elder said heand Downing talkedsome timeprior to the stake about thepossibility of layoffs, but no action was taken. The financialsituation deteriorated rapidly and badly in late 1975 andearly 1976, resulting in more late salary payments and,eventually, the strike of the employees. General Counsel'sExhibit 3 is a copy of the employees' ternunation notice,which recites Elder's contention that the staff would have tobe trimmed because there were more employees than thegallery's revenue could support.Dowmng's testimony supported that of Elder. Downingstated that the gallery's income could not support thenumber of people on the payroll at the time of the strike. Hestated thatRespondent's Exhibit 4 is a bookkeepingsummary. A reading of that summary shows a drop in totalsales of the gallery of approximately 33 percent for themonths of December 1975 and January 1976, comparedwith the months of Decmeber 1974 and January 1975.Downing testified that the drop in "cash flow" during thewinter of 1975-76 caused serious problems with theInternal Revenue Service (a notice to make special depositsof taxes was served - Resp. Exh. 7), with the landlord (anotice to pay rent or quit was served - Resp. Exh. 5), withthe State of California Board of Equalization (a notice ofrevocation of license was served - Resp. Exh. 8), and withcreditors.DiscussionA question concerning this defense is whether the factorsrelied on to support it relate primarily to an economicsituationor simply to poor management. The latter isstrongly suggested, and evidence relative to the former isequivocal.Respondentrelieson its Exhibit 4 to show a drop inrevenue from 1974-75 to 1975-76 of approximately 33percent. However, that piece of evidence stands alone andisfar from conclusive. There is no way to determinewhether it shows all the revenue of the gallery, whetherrental fees are included, whether intergallery transfers areinvolved, and whether any unusual transactions are reflect-ed which could distort comparisons. Elder testified thatfunds are transferred among the four galleries to meetcontingencies. There is no way to ascertain the effect, ifany, such transfers may have had on the financial situationof the San Francisco gallery. Finally, Respondent intro-duced no financialstatementsfrom which it can beascertainedwhether the gallery was, in fact, in poor449financialcondition.Based upon these considerations,Respondent's Exhibit 4 is accorded very little weight;certainly it does not support the contention that Respon-dent was unable to meet current expense from currentrevenue.Respondent relies on evidence and testimony of difficul-tieswith IRS, the landlord, the Board of Equilization, andcreditors to support its claim of serious economic straits inthe winter of 1975-76.7 However, Downing acknowledgedthat there have been problems with IRS and the landlord inthe past, without any resultant layoffs of employees. Nosupportwas offered for the claim of difficulties withcreditors (other than those named above). Dowmng andElder testified to severe economic stress at the galleryalmost continuouslysince it wasopened (except for the two"fat years"), yet that stress resulted in no layoffs. To thecontrary, the number of employees has increased steadilyover the years. Finally, Elder testified that he opened twonew galleriesin 1975 in New York City and Laguna. Heattempted to minimize the obvious impact of those open-ings on his claim of severe financial problems by statingthat "very, very little" expenditure of funds was involved,but that attempt was not convincing. Certainly the NewYork City gallery was not inexpensive - it required Elder'scontinuous presence in that city for at least 6 months in1975. Based upon these considerations, Respondent's claimof insolvencyin late1975 and early 1976 simply is notbelievable.Elder contends that the layoffs involved herein wereunavoidable and entirely proper. In support thereof, hetestified that he felt a paternalistic responsibility for theemployees; that he kept them on the payroll over the years,in spite of recommendations by qualified businessmen andhis own accountant, because of his feelings toward themand because they liked the work and were willing to acceptlate pay in order to continue working for the gallery. Thiscontention not only is unrealistic, it is contrary to Elder'sown testimony:(a)Clearly the strike of the employees was unexpectedand resented by Elder. He testified:So, the decision was to, at that moment, clean theslate and then, as soon as cash came in, rehire the most- some of the people and have them consolidate theiractivities so that we would have a much smaller staff. Itwas a physical impossibility to keep anybody there onthe basis that they were, because they wouldn't be there,they'd be in front of the gallery and hindering ourbusiness.(b) Elder acknowledged that the strike precipitated thelayoff. He stated:Q.The fact that they struck - was that responsiblefor your decision to lay them off?A. I'd say that certainly it was a factor. It had to bea factor. It called attention to the problem - it was ared flag.See also G C Exh 3 450DECISIONSOF NATIONAL LABORRELATIONS BOARDQ.But aren't you testifying, sir, that if the employ-ees had not gone on stake they would not have beenlaid off?A.No, I'm not testifying to that. I am testifying thatthey all would not have been laid off as soon as theywere. I would think that's a fairly reasonable conclu-sion.JUDGE STEVENS: Are you saying that they would havebeen laid off, but later?THE WITNESS: Yes.(c)Elder'smotive in making the layoff is shown by hisstating,when asked whether the strike was a factor in thelayoff:Well, if somebody is walking up and down in front ofyour business, wanting to - withsignsthat lessen yourcapacity to survive,unlessyou're a fool you take it intoconsideration, of course.(d)Clearly,Elder had become accustomed to, andexpected, acquiescence by the employees of late pay. Heconsiders late salary payments in the same light as latepayments for goods and materials:In business, generally you can buy materials and paysomebody within, say, a 30-day period or a reasonableperiod. The same kind of application had been func-tioning with the employees.Theydidn't particularly likeit; they accepted it. The strike changed all that.(e)Rather than considering himself paternalistic, Elderconsidered the employees the possible moving force inresolving his own financial problems. On many occasionshe asked for their patience, good faith, positiveassistance,voluntary reduction of staff, resumption of work, coopera-tive attitude, interruption of picketing, and expressions offaith and trust. However, on no occasion did he offer to theemployees a specific plan of action. He dealt only ingeneralitiesand platitudes. Even more telling, he insistedthat the best way, and the only practical way, out of thedifficultywas for the employees to exert added effort tomakesales, so cash would be available for salaries. This is acynical approach, in view of the varied nature of jobsperformed by the employees, and the long history of latesalary checks. Elder's contention of paternalism is specula-tive and isnot believable.Elder testified that the business was a long series of upsand downs, mostly downs, yet there has been no previouslayoff or temporary closing of the business. To the contrary,the business has grown over the years. Employees havebeen added and put on salary rather than commission. Newgallerieswere opened in cities widely dispersed across thecountry. Downing testified that business was down for thecalendar year 1975 about $50,000 over 1974. However, hesaid the number of employees was about the same in bothyears, and the record shows a substantial turnover ofemployees.The picture thus is not one of a naive,paternalistic operator of a small and marginally successfulart shop, as Respondent attempted to show. Rather, it isone of a shrewd businessman who had a good thing goingand was annoyed when it was brought to a halt by a strike.8This defense is found to be unsupported by the record.C.Respondent's Contention that Success of theStaff Reduction Supports the Defense of EconomicNecessityOne of the II employees who were laid off, John Jaccard(Jaccard), was rehired January 29 and worked until March5. Jaccard testified that, when he was rehired, Gronbeckwas doing office work, framing work was being contractedout to Michael Vensell, Richard Royce was working in theprint shop, three persons were selling, Jean Dunne hadbeen hired as a bookkeeper, a janitor had been hired, ReneeFittinghoff had been hired as a clerk, and Harriet Paynehad been hired as a bookkeeper. Jaccard said about two-thirds of his work time was spent framing. He stated thatthe staff, other than himself, was totally new, and that thepremises housing the gallery were the same as before thestake.Downing testified that none of the II employees whowere laid off have been replaced by new employees, butthat three employees have been hired. The three are DianeCalthorpe, who sells and does clerical work; Jean Dunne, abookkeeper; and Sean Duggan, a janitor. Downing saidVensell and Royce work on an independent contract basis,and Harriett Payne, an accountant for the reproductionsshop, now also does accounting work for the gallery. Oncross-examinationDowning testified that Renee Fitting-hoff did work formerly done by Kearcher and Elsass, 2 ofthe 11 who were laid off January 23.DiscussionThe testimony concerning events at the gallery after thelayoff of January 23 is not entirely clear, but some thingsare apparent. First, the business continued and the premisesremained the same. Second, some jobs were consolidatedand some work was contracted out. Third, some newemployees were hired .9 Finally, no effort was made to offerreinstatement to, or to rehire, the II who were laid off,other than employment of Jaccard from January 29 untilMarch 5.It is clear from the foregoing that there was little changeat the gallery after the strike and layoff. The overheadpossibly was decreased (although this was not shown), butthere is no indication that there was any change adequate torescue the business from the insolvency Downing claimedto have existed.'° Respondent introduced evidence intend-ed to show pressure being exerted by governmental andprivate creditors and contended such pressure proved thatthe gallery was in dire financial straits. However, suchevidence may mean several things unrelated to the financialcondition of the gallery. The attitude toward employeesalaries invites the conclusion that a similar attitudeprevails toward other debts. In any event, the burden ofproving financialmotive was Respondent's burden. No8There had been no previous strike or work stoppage by employeesincludedOne or two of the employees apparently had worked for the gallery9The testimony is confusing and uncertain,but apparently three or fouron earlier occasions poor to the time involved hereinemployees were hired,and possible more, if part-time employees are10 Insolvency was not established and probably did not exist VORPAL GALLERIES451financial statement or other convincing proof of financialcondition was offered. The burden not having been met,this defense is not accepted.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's activities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.who are entitled to reinstatement for any loss of pay theymay have suffered by reason of the Respondent's refusal, ifany, to reinstate them upon request, by payment to each ofthem of a sum of money equal to that which he or shenormally would have earned as wages during the periodbeginning 5 days after the date on which he or she appliesfor reinstatement and terminating on the date of theRespondent's offer of reinstatement, such loss to becomputed in the manner set forth in F W.WoolworthCompany,90 NLRB 289 (1950). Interest at the rate of 6percent per annum shall be added to the backpay, to becomputedin the mannerset forth inIsisPlumbing &Heating Co.,138 NLRB 176 (1962).13Upon the basis of the foregoing findings of fact, and uponthe entire record, I hereby make the follwing:V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the ActThe employees involved herein went on strike January 10and commenced picketing January 15. A few attempts atnegotiation, rather feeble and totally unsuccessful, weremade by Elder and by the employees between January 10and January 23. The employees named in the complaintwere laid off January 23. However, based upon the recordand the layoff notice given to the employees (G. C. Exh. 4),it is clear, and found, that the employees were dischargedrather than laid offThe initial strike by employees was called by themprimarily to protest Respondent's repeatedly late paymentof salaries. The strike was concerted activity protected bythe Act, and it was in the nature of an economic, ratherthan an unfair labor practice, strike.Elder acknowledged, and it is found above, that the strikeprecipitated Elder's discharge of the employees. Since thestrikewas protected by the Act, termination for strikingconstituted a violation of Section 8(a)(1) of the Act.iiThe record does not show that the striking employeesever requested reinstatement. 12 Their letter of January 15(G. G. Exh. 6) appears to be no more than a continued offerto negotiate. Further, the record does not show the dates ofemployment of replacement employees, nor the types ofjobs to which they were assigned. However, these matterscan be determined at the compliance stage.Ishall recommend, therefore, that Respondent, uponapplication, offer the strikers named in the complaintreinstatementto their former or substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, to the extent that those positions were notpermanently filled by replacements prior to any offer by thestrikers unconditionally to return to work. Those strikersnot reinstated pursuant to these provisions shall be placedon a preferential hiring list and shall be offered the firstavailable positions for which they are qualified. I shall alsorecommend that Respondent make whole those strikers11Roemer Industries, Inc,205 NLRB 63 (1973),Red Top, Inc,185 N LRB989 (1970)12Mid-West Paper Products Co,223 NLRB 1367 (1976)13The Laidlaw Corporation v N LRB ,414 F 2d 99 (1969)CONCLUSIONS OF LAW1.Michael Muldoon Elder, d/b/a Vorpal Galleries, isan employer engaged in commerce within the meaning ofSecion 2(6) and (7) of the Act.2.By discharging Lesley M. Flesch, Lilah ThayerToland, Susan M. Elsass, Shiwa Kartso Hams, John W.Jaccard,Michael Terry Jones, Michael Mulcahy, MariettMuller, Kathryn Burke, Lynn Kearcher, and Thomas J.Wing Wo, Jr., on or about January 23, 1976, and refusing toreinstatethem for their having engaged in concertedactivitiesforpurposes of mutual aid and protection,Respondent has interfered with, restrained, and coercedthem in the exercise of their rights guaranteed by Section 7of the Act and thereby has engaged in unfair labor practicesproscribed by Section 8(a)(I) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 14Respondent,MichaelMuldoon Elder, d/b/a VorpalGalleries, San Francisco, California, his officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging his employees for engaging in concertedactivities for the purpose of their mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing his employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action:(a)Upon application, offer to the strikers named abovereinstatement to their former or substantially equivalentposition, without prejudice to their seniority or other rightsand privileges, to the extent that those positions were notpermanently filled by replacements prior to any offer bysaid strikers unconditionally to return to work. Thosestrikers not so reinstated shall be placed on a preferentialhiring list and shall be offered the first available positions11 In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions and Order,and all objections thereto shall be deemedwaived for all purposes. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDfor which they qualify. Respondent shall make whole thosestrikers who are entitled to reinstatement for any loss of paythey may suffer by reason of Respondent's refusal, if any, toreinstate them in the manner set forth above in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms hereof.(c) Post at his gallery in San Francisco, California, copiesof the attached notice marked "Appendix." 15 Copies of thenotice on forms provided by the Regional Director forRegion 20, after being duly signed by said Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and shall be maintainedby it for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employeescustomarily are posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.15 In the event that the Board's Order is enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcing an Order ofUnited States Court of Appeals, the words in the notice reading "Posted bythe National Labor Relations Board "Order of the National Labor Relations Board" shall read "Posted Pursuant